                        Case 2:15-cv-00027-JAD-BNW Document 83
                                                            82 Filed 08/13/20 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Sergeant Russell Adams,
                    6 Corrections Officer Steven Loumakis, and
                      Corrections Officer Maribel Suey
                    7

                    8                                    UNITED STATE DISTRICT COURT

                    9                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   10

                   11 DANIEL T. WEATHERS,                              CASE NO. 2:15-cv-0027-JAD-BNW

                   12                      Plaintiff,                  STIPULATION AND ORDER FOR
                                                                       DISMISSAL WITH PREJUDICE
                   13             vs.

                   14 S. LOUMAKIS, STATE OF NEVADA,
                      CLARK COUNTY DETENTION CENTER
                   15 CORRECTIONAL OFFICER, M. SUEY,                           ECF No. 82
                      STATE OF NEVADA, CLARK COUNTY
                   16 DETENTION CENTER CORRECTIONAL
                      OFFICER, SGT. ADAMS, STATE OF
                   17 NEVADA, CLARK COUNTY DETENTION
                      CENTER CORRECTIONAL OFFICER,
                   18 NAPHCARE/CCDC MEDICAL STAFF et al.,
                      LAS VEGAS SKIN AND CANCER CLINIC,
                   19 BLANCHARD MD, LUCIUS,

                   20                      Defendants.

                   21

                   22            IT IS HEREBY STIPULATED and AGREED between Defendants Sergeant Russell
                   23 Adams, Corrections Officer Steven Loumakis, and Corrections Officer Maribel Suey , by and

                   24 through their attorneys, Robert W. Freeman, Esq., of LEWIS BRISBOIS BISGAARD & SMITH,

                   25 LLP, and Plaintiff Daniel T. Weathers, by and through his counsel, Marcus B. Smith, Esq, of

                   26 LITTLER MENDELSON, P.C, that all of Plaintiff’s claims and causes of action against

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4813-5480-4416.1
ATTORNEYS AT LAW
                        Case 2:15-cv-00027-JAD-BNW Document 83
                                                            82 Filed 08/13/20 Page 2 of 2



                    1 Defendants in the above-entitled action shall be dismissed, with prejudice, each party to bear their

                    2 own attorney’s fees and costs.

                    3    Dated this 13th day of August, 2020.           Dated this 13th ay of August, 2020.

                    4    LEWIS BRISBOIS BISGAARD & SMITH LLP            LITTLER MENDELSON, P.C

                    5    /s/ Robert W, Freeman                          /s/ Marcus B. Smith
                         Robert W. Freeman, Esq.                        Marcus B. Smith, Esq.
                    6    Nevada Bar No. 3062                            Nevada Bar No. 12098
                         6385 S. Rainbow Blvd., Suite 600               3960 Howard Hughes Parkway, Suite 300
                    7    Las Vegas, Nevada 89118                        Las Vegas, Nevada 89169
                         Attorney for Defendants                        Attorneys for Plaintiff
                    8
                                                                    ORDER
                    9
                               ITBased    the parties' stipulation [ECF No. 82] and good cause appearing, IT IS HEREBY
                                  IS SOonORDERED.
                   10    ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                   11    and costs. TheDated
                                        Clerkthis
                                               of __ day of
                                                  Court       ______________,
                                                           is directed to CLOSE2020.
                                                                                THIS CASE.

                   12                                                       _________________________________
                                                                            U.S. District Judge Jennifer A. Dorsey
                                                                             _______________________________
                   13                                                       Dated:
                                                                               U.S.August
                                                                                    DISTRICT13, 2020
                                                                                                 COURT JUDGE
                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4813-5480-4416.1                                2
